Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 4 and 6 require an electrode/component comprising 0.01 to not greater than 0.45 wt. % metal additives, the balance being TiB2 and unavoidable impurities, wherein the unavoidable impurities make up less than 2 wt. % of the component; wherein the metal additives at least include chromium (Cr) wherein the chromium content of the component is not greater than 0.35% wherein the component rack-free and has a density of at least 90% to not greater than 98% of its theoretical density, and wherein the component has an apparent porosity of 0.05% to 4%.  Claim 14 requires an electrode comprising  0.025 to 0.1 wt. % metal additives, wherein the metal additives at least include Cr; the balance being TiB2 and unavoidable impurities, wherein the unavoidable impurities make up less than 2 wt.% of the component; wherein the component has a density of 88.9% to 98.5% of its theoretical density, and wherein the component has an apparent porosity of 0.05% to 4%. No prior art reference was found to teach or suggest the combination of these limitations. Further, no references that teach portions of these limitations were found that could be reasonably combined and to read upon instant claims 1, 4, 6, 14. All other pending claims ultimately depend on allowable claims 1, 4, 6, and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795